Case 4:20-cv-00346-DPM Document 21 Filed 08/11/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

LATRICYA LONDON PLAINTIFF
Vv. No. 4:20-cv-346-DPM

SOCIAL SECURITY ADMINISTRATION,
Commissioner DEFENDANT
ORDER
Unopposed recommendation, Doc. 20, adopted. Motion to
reverse and remand, Doc. 19, granted. The Court reverses the
Commissioner's decision and remands for further administrative

proceedings.

So Ordered.

SIngLell f-
D.P. Marshall Jr. :
United States District Judge

 

 

He Aves? ROR |
